DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Claims 12-15 directed to non-elected invention/species, previously withdrawn from consideration as a result of a restriction requirement, have been rejoined and fully examined for patentability under 37 CFR 1.104, and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qi Zhao on October 14, 2021.
The application has been amended as follows. 
In claims:

Claim 1 has been amended as follows.
1. (Currently Amended) A light emitting device comprising:

a covering member covering the electrode-formed surface of the light emitting element while forming an exposed portion of each of the pair of electrode posts which are exposed from the covering member;
a pair of electrode layers provided on a surface of the covering member and electrically connected to the exposed portions of the pair of electrode posts; and
a pair of electrode terminals electrically connected to the pair of electrode layers, and provided on [[the]] a surface of the electrode layers,
wherein the pair of electrode terminals are thicker than the pair of electrode layers, and are disposed at an interval larger than an interval between the pair of electrode posts, wherein the electrode-formed surface of the light emitting element has a quadrangular shape,
wherein the electrode-formed surface is provided with an insulating region having no 
electrode layer,
wherein the insulating region forms an inter-electrode slit, and
wherein the inter-electrode slit is the insulating region formed on the electrode-formed
surface and has an inclined slit extending in a diagonal direction from a central portion of the 
electrode-formed surface.

Claim 5 has been amended as follows.
5. (Currently Amended) The light emitting device according to claim 1, wherein the inter-electrode slit as the insulating region has parallel slits respectively connected to end 

Claim 12 has been amended as follows.
12. (Currently Amended) A method of manufacturing a light emitting device, the method comprising: 
providing an intermediate body in which a light emitting element including a pair of electrode posts formed on an electrode-formed surface is covered with a covering member, and the covering member forms exposure portions of the pair of electrode posts exposed from the covering member, the electrode-formed surface being a quadrangular shape and provided with an insulating region having no electrode layer and an inter-electrode slit being the insulating region formed on the electrode-formed surface and having an inclined slit extending in a diagonal direction from a central portion of the electrode-formed surface; 
forming a pair of electrode layers on a surface of the covering member, the pair of electrode layers being electrically connected to the exposed portions of the pair of electrode posts in the intermediate body; and 
providing a pair of electrode terminals on a surface of the pair of electrode layers, which are electrically connected to the pair of the electrode layers and which are thicker than the pair of electrode layers, so as to be disposed at an interval larger than an interval between the pair of electrode posts.
Allowable Subject Matter
Claims 1, 2 and 5-22 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 2 and 5-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the electrode-formed surface is provided with an insulating region having no 
electrode layer, wherein the insulating region forms an inter-electrode slit, and wherein the inter-electrode slit is the insulating region formed on the electrode-formed surface and has an inclined 
slit extending in a diagonal direction from a central portion of the electrode-formed surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “the electrode-formed surface being a quadrangular shape and provided with an insulating region having no electrode layer and an inter-electrode slit being the insulating region formed on the electrode-formed surface and having an inclined slit extending in a diagonal direction from a central portion of the electrode-formed surface” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        October 18, 2021